I do not believe that a freehold is involved such as would give this court jurisdiction on direct appeal. We have repeatedly held that to confer jurisdiction on direct appeal to this court the freehold must not only have been involved in the suit but must also have been involved in the question to be determined on appeal. (Miller v. Kensil, 223 Ill. 201, and cases cited.) Here there is nothing in the abstract to show that a freehold is involved. There is no assignment of errors upon the record — at least none was *Page 145 
abstracted. If the notice of appeal was intended to present the question of a freehold it also was not abstracted. The principal questions involve the sufficiency of the pleadings. It was not claimed by complainants that any of the defendants asserted a paramount title or that the present title was not held in trust. For these reasons a freehold does not appear to be primarily involved so as to give this court jurisdiction, and the cause should have been transferred to the Appellate Court.
Mr. JUSTICE SHAW concurs in this dissenting opinion.